Case 19-51200-grs           Doc 196       Filed 07/12/19 Entered 07/12/19 19:01:27                     Desc Main
                                         Document      Page 1 of 34


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY

    In re:                                                 )    Chapter 11
                                                           )
    Cambrian Holding Company, Inc., et al.,1               )    Case No. 19-51200 (GRS)
                                                           )
                                                           )    (Jointly Administered)
                                                           )
    Debtors.                                               )
                                                           )    Honorable Gregory R. Schaaf


        DEBTORS’ MOTION FOR ENTRY OF (I) AN ORDER (A) ESTABLISHING
        BIDDING AND SALE PROCEDURES WITH RESPECT TO THE SALE OF
      SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, (B) AUTHORIZING THE
       ENTRY INTO ONE OR MORE STALKING HORSE AGREEMENTS AND THE
       PROVISION OF STALKING HORSE PROTECTIONS, (C) SCHEDULING AN
    AUCTION AND SALE HEARING AND APPROVING THE FORM AND MANNER OF
    NOTICE THEREOF AND (D) GRANTING RELATED RELIEF; AND (II) AN ORDER
     APPROVING THE SALE OF SUCH ASSETS AND GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”), by

and through their proposed counsel, FROST BROWN TODD LLC, hereby move this Court (the

“Motion”), pursuant to sections 105, 363, 365 and 503(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), for the entry of the following orders:


                    (a)    an order (the “Bidding Procedures Order”), substantially in the form
                           attached hereto as Exhibit A:

                           (i)     approving proposed bidding and sale procedures attached as Annex
                                   1 to the Bidding Procedures Order (the “Bidding Procedures”) and
                                   related Bid Deadline (as defined below) in connection with the sale


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W.
Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC
(0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal
LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven
Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc.
(7705), and Shelby Resources, LLC (5085).
Case 19-51200-grs     Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                 Document      Page 2 of 34


                             or sales (collectively, the “Sale Transaction”) of substantially all
                             assets of the Debtors (collectively, the “Assets”);

                     (ii)    authorizing the Debtors to enter into one or more asset purchase
                             agreements (each such agreement, an “Asset Purchase
                             Agreement”) with a potential bidder, including an Asset Purchase
                             Agreement with one or more “stalking horse” bidders (such Asset
                             Purchase Agreement, collectively, a “Stalking Horse Agreement”
                             and, such bidder, collectively, a “Stalking Horse Bidder”), and to
                             provide such Stalking Horse Bidder, in Debtors’ discretion, with: (a)
                             a break-up fee (the “Break-Up Fee”) up to 3% of the purchase price
                             included in any Stalking Horse Agreement, and (b) reimbursement
                             of reasonable and documented out-of-pocket fees and expenses in
                             an amount up to $500,000 (the “Expense Reimbursement
                             Amount” and collectively with the Break-Up Fee, the “Stalking
                             Horse Protections”);

                     (iii)   approving the date, and form and manner of notice, of an auction of
                             the Assets (the “Auction”) and related Sale Hearing (as defined
                             herein), including the form and manner of notice attached hereto as
                             Exhibit B (the “Auction and Hearing Notice”);

                     (iv)    establishing procedures for the assumption and assignment of
                             executory contracts and unexpired leases (“Executory Contracts”)
                             in connection with the Sale Transaction, including notice of
                             proposed cure amounts (the “Assignment Procedures”), and
                             approving the form and manner of notice of the proposed
                             assumption and assignment of Executory Contracts in the form
                             attached hereto as Exhibit C (the “Assumption/Assignment
                             Notice”); and

                     (v)     granting certain related relief as described herein;

             (b)     an order (the “Sale Order”), substantially in the form attached hereto as
                     Exhibit D:

                     (i)     authorizing the Sale Transaction, free and clear of all liens, claims
                             and encumbrances, except for certain assumed liabilities;

                     (ii)    authorizing the Debtors’ assumption and assignment to the
                             successful and/or assignment of certain Executory Contracts (if any)
                             in connection with such Sale Transaction; and

                     (iii)   granting such other relief as is necessary or advisable related to the
                             foregoing.

      In support of this Motion, the Debtors respectfully represent as follows:



                                              -2-
Case 19-51200-grs       Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27           Desc Main
                                   Document      Page 3 of 34


                                        BACKGROUND

I.     The Debtors’ Businesses and the Filing of These Cases

       1.      The Debtors commenced the jointly administered chapter 11 cases (the “Chapter

11 Cases”) by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code on

June 16, 2019 (the “Petition Date”). Pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code, the Debtors are operating their businesses and managing their affairs as debtors-in-

possession. A creditors’ committee was appointed on June 26, 2019 in the Chapter 11 Cases

(Docket No. 142).

       2.      The Debtors’ core business is producing and processing metallurgical (or “met”)

coal and thermal (or “steam”) coal for use by utility providers and industrial companies located

primarily in the eastern United States and Canada. The Debtors began in 1991 and, over time,

acquired various mines and mining-related assets from major coal corporations. By and/or through

these operations, the Debtors supply different qualities of coal to their customers.

       3.      Additional information regarding the Debtors’ businesses, capital structure, and the

circumstances leading to the Chapter 11 Cases are contained in the Declaration of J. Mark

Campbell in Support of First Day Motions of Debtors and Debtors-in-Possession (Docket No. 39)

(the “First Day Declaration”).

II.    The Sale Process and Related Items

       A.      The Proposed Sale Transaction and Marketing Process

       4.      Due to the challenging regulatory and economic conditions facing coal companies,

the Debtors’ businesses have faced a marked downturn over the past several years.

       5.      Prior to the Petition Date, the Debtors engaged professionals to assist in the

exploration and analysis of strategic alternatives, including Jefferies LLC (“Jefferies”) as the

Debtors’ investment banker. With their assistance, the Debtors developed a sale timeline for the


                                                -3-
Case 19-51200-grs       Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                   Document      Page 4 of 34


Assets. Pursuant to this process, prior to the Petition Date, Jefferies began reaching out to

potentially interested parties, consisting primarily of strategic coal mining companies, as well as

other buyers who expressed interest in considering the purchase of all or a substantial portion of

the Assets. As part of this process, certain parties contacted entered into non-disclosure agreements

and were provided with access to an online data room containing substantial due diligence

information. Since the filing of these Chapter 11 Cases, Jefferies has continued to engage with

potential bidders.

       6.      As a part of, and throughout, this marketing process, the Debtors and Jefferies have

responded (and will continue to respond) to interested parties’ diligence requests, including

numerous conversations with potential buyers regarding the potential sale of the Assets. Such

conversations included discussions with parties interested in a going-concern transaction as well

as parties interested in a select subset of the Assets. The Debtors have determined, in consultation

with their professionals, that implementing the Bidding Procedures and providing a definite

deadline for potential bids and an Auction is the best method to obtain bids for the Assets that will

maximize the value of the Debtors’ estates.

       B.      The Need for an Expedited Notice and Sale Process

       7.      The Debtors have filed this Motion (even without a definitive stalking horse

agreement) on an expedited basis to ensure the Debtors are able to complete the sale of the Assets

in a timely manner. Among other items, the Debtors’ consensual use of cash collateral and access

to post-Petition Date financing is contingent upon the Debtors meeting certain sale “milestones”

as noted in the Interim Order (I) Authorizing (A) Secured Post-Petition Financing on a Super

Priority Basis Pursuant to 11 U.S.C. § 364, (B) Use of Cash Collateral Pursuant to 11 U.S.C. §

363 and (C) Grant of Adequate Protection Pursuant to 11 U.S.C. §§ 363 and 364 and (II)

Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(C) (Docket No. 77) (the “Interim


                                                -4-
Case 19-51200-grs       Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                   Document      Page 5 of 34


DIP Order”). These milestones, which have been updated with the consent of the DIP Lenders,

include the Debtors: (a) submitting an acceptable proposed form of bidding procedures sale order

prior to making a draw in week 3; (b) requiring potential bidders on the Assets to submit a bid by

August 28, 2019; (c) holding an auction, if necessary, to sell the Assets by September 4, 2019; (d)

obtaining entry of an order approving the sale of the Assets by September 6, 2019; and (e) closing

the sale of the Assets by October 4, 2019.

       C.      The Deadlines Contained in the Bidding Procedures Are Reasonable and
               Will Provide an Adequate Opportunity for Interested Parties to Formulate
               and Submit Bids

       8.      In formulating the procedures and time periods, the Debtors had two principal

objectives: (a) providing adequate and appropriate notice to parties in interest and to potential

purchasers; and (b) efficiently selling the Assets. The Debtors believe the Bidding Procedures

achieve both objectives under the facts and circumstances of these Chapter 11 Cases. Prior to the

Petition Date, the Debtors had already made information regarding the Assets available to a

number of potential purchasers. Based upon these marketing efforts, and those that are currently

being undertaken by the Debtors, the Debtors believe that parties who may have an interest in

bidding at the Auction are aware of the Debtors’ intention to sell the Assets. Furthermore, potential

bidders will have access to financial and related information, including financial projections,

prepared by the Debtors and their advisors through an extensive data room. Thus, the timeline in

the Bidding Procedures will prevent no party interested and capable of purchasing the Assets from

conducting due diligence and submitting a bid.

       9.      The key dates the Debtors will utilize in connection with the Sale Transaction are

as follows:




                                                -5-
Case 19-51200-grs       Doc 196      Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                                    Document      Page 6 of 34


                     EVENT                                              DATE

  Deadline to Submit Non-Binding Indication                        August 7, 2019
                 of Interest

        Deadline to file Cure Schedule                14 days after entry of Bidding Procedures
                                                                        Order

             Stalking Horse Deadline                                July 31, 2019

                  Bid Deadline                         August 28, 2019 at 4:00 p.m. (prevailing
                                                                   Eastern Time)

                  Auction Date                        September 4, 2019 at 9:00 a.m. (prevailing
                                                                   Eastern Time)

   Assignment and Cure Objection Deadline                10 days prior to Sale Hearing Date

               Objection Deadline                         7 days prior to Sale Hearing Date

                  Sale Hearing                           September 5, 2019 (subject to Court
                                                                    availability)


       D.       The Bidding Procedures are Reasonable and will Allow the Debtors to
                Identify the Highest and Best Bid for the Assets

       10.      The Debtors, in consultation with their advisors, designed the Bidding Procedures

to maximize value for the Debtors’ estates. The Debtors believe the Bidding Procedures will enable

the Debtors to review, analyze and compare all bids received to determine which bid is in the best

interests of the Debtors’ estates and creditors. The Bidding Procedures describe, among other

things, the procedures for parties to access due diligence, the manner in which bidders and bids

become “Qualified,” the receipt and negotiation of bids received, the conduct of any auction, the

selection and approval of any ultimately successful bidder, and the deadlines with respect to the

foregoing Bidding Procedures. The Debtors submit that the Bidding Procedures afford the Debtors

a sufficient opportunity to pursue a sale process that will maximize the value of their estates.




                                                -6-
Case 19-51200-grs           Doc 196       Filed 07/12/19 Entered 07/12/19 19:01:27                        Desc Main
                                         Document      Page 7 of 34


          11.     As described further below, the Bidding Procedures will permit the Debtors, as they

deem necessary and appropriate in the prudent exercise of their business judgment (and in

consultation with the Consultation Parties (as defined below)), to enter into one or more typical

agreements with, and to grant certain typical Stalking Horse Protections to, a Stalking Horse

Bidder.

          12.     The Debtors have structured the Bidding Procedures, and the expedited relief this

Motion seeks, in a manner that complies with the applicable provisions of the Bankruptcy Code

and the Bankruptcy Rules. Further, the Bidding Procedures are designed to allow the Debtors to

efficiently consummate a Sale Transaction that maximizes value and provides an opportunity to

preserve jobs and other commercial relationships. These Bidding Procedures provide this

framework and will enable the Debtors to review, compare and determine which bids are in the

best interests of their estates and their creditors. The Debtors respectfully submit that the Bidding

Procedures are necessary to, and will assist them in and promote, their efforts to complete a sale

of the Assets.

          13.     The following is a summary of the major components of the Debtors’ proposed

Bidding Procedures:2




2
 The summaries of the material terms of the Bidding Procedures set forth below are qualified in their entirety by the
specific terms and conditions of the Bidding Procedures. To the extent there exists any inconsistency between these
summaries and the Bidding Procedures, the Bidding Procedures shall govern.
Capitalized terms used but not defined herein are either defined later in this table or have the meanings given to
them in the Bidding Procedures.


                                                         -7-
Case 19-51200-grs   Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                              Document      Page 8 of 34


          PROVISION                              SUMMARY DESCRIPTION

                                The Bidding Procedures detail certain requirements to
                                participate in the bidding process, including, among other
                                things, the execution of a confidentiality agreement. Each
                                party meeting these requirements, set forth in full in the
 Participation Requirements     Bidding Procedures, has been or will be deemed a
                                “Potential Bidder.” The Debtors have provided or will
                                provide all such Potential Bidders access to the Data Room
                                (as defined below) as well as an electronic copy of any
                                Stalking Horse Agreement.

                                The Debtors have established a confidential electronic data
                                room (the “Data Room”) containing due diligence materials
                                relating to the Assets. Until the Bid Deadline, in addition to
                                access to the Data Room, the Debtors will provide any
                                Potential Bidder such due diligence access or additional
                                information as the Debtors determine to be reasonable and
                                appropriate in the circumstances. A Potential Bidder’s
                                access to additional due diligence will cease if (a) the
 Due Diligence                  Potential Bidder does not become a Qualified Bidder by the
                                Bid Deadline; or (b) after consultation with the Consultation
                                Parties, the bidding process is terminated. The
                                “Consultation Parties” consist of the following: (i) counsel
                                and financial advisors to the Creditors’ Committee and (ii)
                                counsel and financial advisors to the Pre-Petition Term
                                Lenders (as defined in the Interim DIP Order) and (iii)
                                counsel and financial advisors to the ABL Lenders (as
                                defined in the Interim DIP Order).




                                          -8-
Case 19-51200-grs    Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27           Desc Main
                               Document      Page 9 of 34


          PROVISION                               SUMMARY DESCRIPTION

                                 The Debtors shall have until July 31, 2019 (the “Stalking
                                 Horse Deadline”) to designate any Potential Bidders as a
                                 Stalking Horse Bidder and enter into a Stalking Horse
                                 Agreement. Promptly after entering into any Stalking Horse
                                 Agreement, the Debtors shall file such Stalking Horse
                                 Agreement with the Bankruptcy Court and serve a copy by
                                 overnight mail on the Master Service List established by this
                                 Court’s Order Granting Motion to Establish Notice
 Stalking Horse Designation
                                 Procedures and Master Service List (Docket No. 83). Upon
 and Stalking Horse Deadline
                                 and after the designation of a Stalking Horse Bidder, the
                                 Debtors will continue soliciting interest from and assisting
                                 Potential Bidders in all regards related to the Sale
                                 Transaction. For the avoidance of doubt, even if the Debtors
                                 do not designate a Stalking Horse Bidder prior to the
                                 Stalking Horse Deadline, potential bidders will be able to
                                 submit Qualified Bids (as defined below) prior to the Bid
                                 Deadline (as defined below).

                                 In the Debtors’ discretion, a Stalking Horse Agreement may
 Stalking Horse Protections      include Stalking Horse Protections, including (a) the Break-
                                 Up Fee, and (b) the Expense Reimbursement.

                                 August 28, 2019 at 4:00 p.m. (prevailing Eastern Time) (the
 Bid Deadline
                                 “Bid Deadline”).




                                           -9-
Case 19-51200-grs          Doc 196      Filed 07/12/19 Entered 07/12/19 19:01:27                     Desc Main
                                       Document     Page 10 of 34


              PROVISION                                        SUMMARY DESCRIPTION

                                           To be a “Qualified Bid” (and such Potential Bidder
                                           submitting such bid, a “Qualified Bidder”) a bid must meet
                                           the requirements enumerated in the Bidding Procedures,
                                           including, among other things, the following: (a) identifying
                                           the Executory Contracts to be purchased and providing
                                           evidence satisfactory to the Debtors of the Potential
                                           Bidder’s ability to provide adequate assurance of future
                                           performance of such agreements; (b) written evidence of
                                           available cash, commitment for financing, or such other
                                           evidence of ability to consummate the transaction
                                           contemplated by the Potential Bidder; (c) providing a mark-
                                           up of the form of asset purchase agreement and proposed
                                           sale order against the Stalking Horse Agreement (if any) and
                                           Sale Order, attached hereto; (d) for the purchase of any coal
                                           mining properties, contemplating the transfer of the relevant
                                           permits or obtaining overlapping permits and the
    Bid Requirements                       replacement of the Debtors’ financial assurance/reclamation
                                           surety bonds that are associated with such permits; (e)
                                           providing evidence of sufficient financial resources to
                                           consummate a Sale Transaction, including with respect to
                                           any financial assurance/reclamation surety bonds, and
                                           Debtors’ obligations under the Black Lung Act3 and
                                           obligations to the Kentucky Department of Workers’ Claims
                                           as self-insured entities; and (f) providing for consideration
                                           that is higher or better than the consideration provided for
                                           by a Stalking Horse Agreement, if any, taking into account
                                           the Break-Up Fee and Expense Reimbursement Amount (if
                                           any). In addition, a Qualified Bid may be for some or all of
                                           the Assets, and there may be multiple Qualified Bids for
                                           some or all of the Assets. Any bid made pursuant to a
                                           Stalking Horse Agreement (a “Stalking Horse Bid”) is
                                           deemed a Qualified Bid for the Assets and such Stalking
                                           Horse Bidder, a Qualified Bidder.




3
 “Black Lung Act” means, collectively, the Federal Coal Mine Safety and Health Act of 1969, the Black Lung Benefits
Act of 1972, the MSHA, the Black Lung Benefits Reform Act of 1977, and the Black Lung Benefits Amendments of
1981, in each case as amended.


                                                      - 10 -
Case 19-51200-grs    Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                               Document     Page 11 of 34


           PROVISION                               SUMMARY DESCRIPTION

                                 Each Qualified Bidder is required to deposit with the
                                 Debtors a cash deposit equal to the higher of 10% of the cash
                                 consideration of the purchase price or $100,000 (any such
 Bid Deposit                     deposit, a “Good Faith Deposit”) provided, however, the
                                 Good Faith Deposit of the DIP Lenders, ABL Lenders and
                                 the Pre-Petition Term Lenders may consist of a credit bid of
                                 the applicable loans.

                                 The Debtors, in their discretion and after consultation with
                                 the Consultation Parties, will determine whether a bid
 Determination of Qualified
                                 received from a Potential Bidder for the Assets constitutes a
 Bids
                                 Qualified Bid and whether a Potential Bidder that submits
                                 such a bid will be considered a Qualified Bidder.

                                 The Bidding Procedures detail certain bid information to be
                                 considered in comparing the value of proposed bids. These
                                 considerations, fully detailed in the Bidding Procedures,
                                 will aid the Debtors in determining whether the terms of a
 Considerations in Comparing
                                 particular bid for the Assets are materially more burdensome
 and Valuing Bids
                                 or conditional than the terms of another bid. These
                                 considerations are aimed at uncovering the bid that is
                                 highest and/or best based on the Debtors’ unique
                                 circumstances.

                                 If the Debtors receive at least two Qualified Bids (including
 Auction                         any Stalking Horse Bid) for the Assets, the Debtors will
                                 conduct an Auction.

                                 If necessary, an Auction will take place at the offices of
                                 counsel to the Debtors, Frost Brown Todd LLC, 250 West
                                 Main Street, Suite 2800, Lexington, Kentucky 40507-1749
                                 or such other place as may be designated by the Debtors, at
                                 9:00 a.m. (prevailing Eastern Time) on the auction date (i.e.,
 Time, Place and Conduct of an   September 4, 2019), or such other time and place as the
 Auction                         Debtors, after consultation with the Consultation Parties,
                                 may determine. If only one Qualified Bid (including any
                                 Stalking Horse Bid) for the Assets is received, the Auction
                                 for the Assets will be cancelled and the Qualified Bid
                                 received will be designated the Successful Bid (as defined
                                 below) for the Assets.




                                          - 11 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                  Document     Page 12 of 34


           PROVISION                                  SUMMARY DESCRIPTION

                                    If more than one Qualified Bid (including any Stalking
                                    Horse Bid) is received and thus an Auction is necessary, the
                                    Debtors, after consultation with the Consultation Parties,
                                    will select what they determine to be the highest and/or best
 Baseline Bids
                                    Qualified Bid (the “Baseline Bid”) for the Assets to serve
                                    as the starting point at the Auction. At least one business day
                                    prior to the Auction, the Debtors will provide copies of the
                                    Baseline Bid to all Qualified Bidders.

                                    After consultation with the Consultation Parties, the Debtors
                                    may at any time adopt rules for the Auction that the Debtors
                                    reasonably determine to be appropriate to promote the goals
 Rules of the Auction
                                    of the bidding process, including one or more adjournments
                                    of the Auction. The rules of the Auction will be announced
                                    on the record at the outset of the Auction.

                                    At the Auction, participants will be permitted to increase
                                    their initial Qualified Bids and improve their terms;
                                    provided, however, any such increased or improved bid
                                    must be a Qualified Bid (except that the Bid Deadline will
                                    not apply). The Debtors will announce the bidding
                                    increments for bids (the “Minimum Overbid”) and other
                                    auction rules at the outset of the Auction with respect to the
                                    Assets. For the purpose of evaluating the value of the
 Bidding at an Auction
                                    consideration provided by additional bids, the Debtors will
                                    take into account any Stalking Horse Protections that may
                                    be payable to a Stalking Horse Bidder under a Stalking
                                    Horse Agreement, if necessary.

                                    The Debtors will conduct the Auction on an open basis and
                                    shall not require any Qualified Bidders to submit their last
                                    and final bids on a “blind” basis.




                                             - 12 -
Case 19-51200-grs    Doc 196      Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                                 Document     Page 13 of 34


           PROVISION                                 SUMMARY DESCRIPTION

                                   After determining which Qualified Bids represent the best
                                   bids for the Assets in consultation with the Consultation
                                   Parties, the Debtors will designate such as the “Successful
                                   Bid” and the bidder as the “Successful Bidder.” As
                                   described in the Bidding Procedures, the Debtors may also
 Designation of Successful Bid     determine, in their reasonable business judgment, after
 and Alternate Bid(s)              consultation with the Consultation Parties, which Qualified
                                   Bid is the next best bid for the Assets (the “Alternate Bid”).
                                   For the avoidance of doubt, a Successful Bid or Alternate
                                   Bid may be for some or all of the Assets, and there may be
                                   multiple Successful Bids/Alternate Bids for some or all of
                                   the Assets.

                                   The Debtors will be deemed to have accepted a Successful
                                   Bid only when an asset purchase agreement has been
                                   executed and such bid has been approved by entry of the
                                   applicable Sale Order. If a Successful Bidder does not close
                                   the applicable Sale Transaction contemplated by the
 Acceptance of Successful Bids
                                   applicable Successful Bid by the date agreed to by the
                                   Debtors and such Successful Bidder, then the Debtors will
                                   be authorized, but not required, to close with the party that
                                   submitted the Alternate Bid, pursuant to the applicable Sale
                                   Order.

                                   Following the designation of a Successful Bid, the Debtors
                                   will file a notice of the Successful Bid, along with copies of
 Successful Bid Notice             the proposed asset purchase agreement and Sale Order,
                                   marked to show changes from the Stalking Horse
                                   Agreement and Sale Order (a “Successful Bid Notice”).




                                            - 13 -
Case 19-51200-grs   Doc 196      Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                                Document     Page 14 of 34


          PROVISION                                 SUMMARY DESCRIPTION

                                  Parties must file any objections to the approval of the Sale
                                  Transaction no later than 7 days prior to Sale Hearing.

                                  At the hearing to approve the Sale Transaction (the “Sale
                                  Hearing”), the Debtors will seek the entry of the Sale Order
                                  approving, among other items, the sale of the Assets to the
                                  Successful Bidder pursuant to the terms and conditions set
                                  forth in the Successful Bid. For the avoidance of doubt, there
 Sale Hearing and Objections
                                  may be one or more Sale Orders approving the sale of the
                                  Assets depending on whether the Assets are sold in whole
                                  or in parts.

                                  The Sale Hearing may be adjourned or rescheduled by the
                                  Debtors in their discretion (after consultation with the
                                  Consultation Parties) without notice or with limited and
                                  shortened notice to parties.

                                  The Good Faith Deposits will be held in escrow by the
                                  Debtors and while held in escrow will not become property
                                  of the Debtors’ bankruptcy estates unless released from
                                  escrow pursuant to further order of the Court or upon a
                                  breach by a Successful Bidder of the Successful Bid
                                  agreement. The Debtors will retain the Good Faith Deposit
                                  of the Successful Bidder until the closing of the Sale
                                  Transaction unless otherwise ordered by the Court. The
                                  Good Faith Deposits of the other Qualified Bidders, with the
 Return of Good Faith Deposit
                                  exception of the Good Faith Deposits of any Alternate
                                  Bidders, will be returned on the fifth business day following
                                  the entry of the Sale Order. At the closing of the Sale
                                  Transaction, the Successful Bidder will be entitled to a
                                  credit for the amount of its Good Faith Deposit (including
                                  any Good Faith Deposit consisting of a credit bid) against
                                  the cash purchase price. The Good Faith Deposits of any
                                  Alternate Bidders will be returned on the fifth business day
                                  following the closing of the Sale Transaction.




                                           - 14 -
Case 19-51200-grs      Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27               Desc Main
                                 Document     Page 15 of 34


             PROVISION                                SUMMARY DESCRIPTION

                                    The ABL Lenders and the Term Lenders shall be entitled to
                                    credit bid, subject to section 363(k) of the Bankruptcy Code,
                                    on a dollar-for-dollar basis (a) up to the full amount of their
                                    outstanding secured obligations (as specifically set forth in
                                    the Interim DIP Order), and (b) any unpaid amounts due and
                                    owing to the ABL Lenders and the Term Lenders under the
                                    Interim DIP Order. Any credit bid shall constitute a
                                    Qualified Bid (and, thus, the DIP Lenders, ABL Lenders and
                                    the Term Lenders shall be considered Qualified Bidders)
                                    and shall be treated as the equivalent of a cash bid. Provided,
                                    however, that a Lender Bidder may only submit a credit bid
                                    on the Assets of the Debtors that are subject to a first
                                    priority, valid, perfected lien of the Lender Bidder that is not
 Right to Credit Bid of ABL         otherwise subject to avoidance.
 Lenders and Pre-Petition
                                    For the avoidance of doubt, any bid by the ABL Lenders
 Term Lenders
                                    and/or the Pre-Petition Term Lenders shall provide
                                    sufficient cash to indefeasibly pay in full all fees associated
                                    with the transaction, including fees that may be earned by
                                    Jefferies in connection with the transaction, and payments
                                    required to be made under section 365 of the Bankruptcy
                                    Code. Additionally, any bid by the ABL Lenders and/or the
                                    Pre-Petition Term Lenders on assets not subject to the liens
                                    of the ABL Lenders and/or the Pre-Petition Term Lenders,
                                    as applicable, shall be required to be a cash bid.

                                    The ABL Lenders and the Pre-Petition Term Lenders may
                                    participate in the Auction and increase any credit bid in the
                                    same manner as the other Qualified Bidders in compliance
                                    with the Bidding Procedures.

                                    The Debtors may amend the Bidding Procedures or the
                                    bidding process at any time, and from time to time, in any
 Modification of Bidding            manner that they determine in good faith will best promote
 Procedures                         the goals thereof, including extending or modifying any of
                                    the dates described therein or the information and material
                                    required from Qualified Bidders.

                                          Jurisdiction

       14.     The Court has subject matter jurisdiction to consider this matter pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


                                             - 15 -
Case 19-51200-grs        Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                   Document     Page 16 of 34


                                    Basis for Relief Requested

   A. The Sale and the Bidding Procedures are a Proper Exercise of the Debtors’ Business
      Judgment and will Maximize the Value of the Purchased Assets for the Benefit of
      the Debtors’ Estates and Creditors.

         15.   Entry of the Sale Order approving the final Sale of the Assets at the conclusion of

the Sale Hearing is authorized and appropriate under the Bankruptcy Code. Section 363(b) of the

Bankruptcy Code provides that “the trustee, after notice and a hearing, may use, sell, or lease, other

than in the ordinary course of business, property of the estate.” Section 1107(a) of the Bankruptcy

Code grants a debtor-in-possession the powers of a trustee in respect to various matters including

sales under section 363(b) of the Bankruptcy Code.

         16.   Although section 363 of the Bankruptcy Code does not specify a standard for

determining when it is appropriate for a court to authorize the use, sale, or lease of property of the

estate, courts have found that a debtor’s sale or use of assets outside the ordinary course of

business should be approved if the debtor can demonstrate a sound business justification for

the proposed transaction. See, e.g., In re Eagle Picher Holdings, Inc., 2005 WL 4030132

(Bankr. S.D. Ohio 2005); In re Martin, 91 F.3d 389, 395 (3rd Cir. 1996); In re Abbotts Dairies

of Penn., Inc., 788 F.2d 143 (3rd Cir. 1986); In re Lionel Corp., 722 F.2d 1063, 1071 (2nd Cir.

1983).

         17.   The key consideration is this Court’s finding that a good business reason exists for

the sale. Stephens Industries, Inc. v. McClung, 789 F.2d 386 (6th Cir. 1986); see also, Myers v.

Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996); Dai-Ichi Kangyo Bank, Ltd. v.

Montgomery Ward Holding Corp., (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153

(Bankr. D. Del. 1999).

               Whether the proffered business justification is sufficient depends on
               the case. As the Second Circuit held in Lionel, the bankruptcy judge
               should consider all salient factors pertaining to the proceeding and,


                                                - 16 -
Case 19-51200-grs      Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                 Document     Page 17 of 34


              accordingly, act to further the diverse interests of the debtor,
              creditors and equity holders, alike. He might, for example, look to
              such relevant factors as the proportionate value of the assets of the
              estate as a whole, the amount of elapsed time since the filing, the
              likelihood that a plan of reorganization will be proposed and
              confirmed in the near future, the effect of the proposed disposition
              on future plans of reorganization, the proceeds to be obtained from
              the disposition vis-a-vis any appraisals of the property, which of the
              alternatives of use, sale or lease the proposal envisions and, most
              importantly perhaps, whether the asset is increasing or decreasing in
              value. This list is not intended to be exclusive, but merely to provide
              guidance to the bankruptcy judge.
In re Walter, 83 B.R. 14, 19-20 (9th Cir. Bankr. 1988), citing In re Lionel Corporation, 722 F.2d

1063, 1070-71 (2nd Cir. 1983).

       18.    Once the Debtors articulate a valid business justification, “[t]he business judgment

rule ‘is a presumption that in making a business decision the directors of a corporation acted on

an informed basis, in good faith and in the honest belief that the action taken was in the best

interests of the company.’” In re S.N.A. Nut Co., 186 B.R. 98 (Bankr. N.D. Ill. 1995); see also

In re Integrated Res., Inc., 147 B.R. 650, 656 (Bonier. S.D.N.Y. 1992); In re Johns-Manville

Corp., 60 B.R. 612, 615-16 (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches

to a debtor's management decisions”).

       19.    In light of circumstances that precipitated the commencement of these Chapter 11

Cases and in view of the milestones established in the Interim DIP Order, the Debtors, in their

business judgment, believe that a prompt sale of the Assets, pursuant to section 363(b) of the

Bankruptcy Code, will maximize the value of the Assets for the benefit of the Debtors’ creditors

and bankruptcy estates. Several sound business reasons support the Debtors’ position.

       20.    Based on the results of their analysis of the Debtors’ ongoing and future business

prospects, the Debtors’ management and team of financial advisors have concluded that a Sale as a

going concern in accordance with the process set forth in the Bidding Procedures may be the best


                                              - 17 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                  Document     Page 18 of 34


method to maximize recoveries and ensure that the value of the Debtors’ assets is maintained for

the benefit of creditors and their estates. Maximization of asset value is a sound business purpose,

warranting authorization of the Sale.

       21.     The Debtors have proposed a fair and open process for achieving the objective of

obtaining the highest or best offer for the Assets. The Bidding Procedures provide potential bidders

an opportunity to perform due diligence. Competing bidders will have the opportunity to bid at the

Auction (if they become Qualified Bidders, as defined in the Bidding Procedures), thus ensuring

that the sale of the Assets will be effected through an arm’s-length transaction. Accordingly, the

proposed auction procedure will allow the highest and best bidder to purchase the Assets, thereby

maximizing the return to the Debtors’ estates.

       22.     The Debtors believe that the Bidding Procedures for the Auction are commercially

reasonable and are in the best interest of the Debtors, their estates and creditors and will maximize

the value obtained from the sale of the Assets. The Sale of the Assets will be subject to competing

bids, enhancing the Debtors’ ability to receive the highest or otherwise best value for the Assets.

An auction is sufficient to establish that one has paid “value” for assets of a bankruptcy estate,

where the auction sale has itself been conducted in good faith. In re Abbotts Dairies of

Pennsylvania, Inc., 788 F.2d 143 (3rd Cir. 1986). Consequently, the fairness and reasonableness

of the consideration to be received by the Debtors will ultimately be demonstrated by a “market

check” through the auction process, which is the best means for establishing whether a fair and

reasonable price is being paid.

       23.     In addition, all creditors and parties-in-interest will receive adequate notice of the

Bidding Procedures and Sale Hearing as set forth herein. Such notice is reasonably calculated to

provide timely and adequate notice to the Debtors’ major creditor constituencies, those parties




                                                 - 18 -
Case 19-51200-grs        Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                    Document     Page 19 of 34


most interested in these chapter 11 cases, those parties potentially interested in bidding on the

Assets, and others whose interests are potentially implicated by a proposed Sale. Accordingly,

consummating the Sale as soon as possible is in the best interests of the Debtors and their creditors.

        24.     Finally, the timing of the Sale is critical. Pursuant to the Interim DIP Order, the

Debtors will be in default of the Interim DIP Order and the DIP Facility described in the Interim

DIP Order if the Debtors fail to consummate the Sale on or before October 4, 2019. The Debtors

have insufficient liquidity to continue the Debtors’ operations without funding under the DIP

Facility. Without financing to continue operations, the only alternative to a going concern sale is

to immediately liquidate the Debtors’ Assets. The Debtors believe that the proposed Sale will

provide a greater return to the Debtors’ estates and their creditors than the liquidation of the

Debtors’ Assets. For each of the foregoing reasons, the Debtors, in their business judgment, believe

that a prompt sale of the Assets, pursuant to section 363(b) of the Bankruptcy Code, is in the best

interest of the Debtors, their estates, creditors and other parties in interest.

    B. Ability to Select One or More Stalking Horse Bidders

        25.     To incentivize potential bidders and thereby maximize the potential value of the

Assets for the benefit of the Debtors’ estates, the Debtors request that they be authorized, but not

directed, to execute a Stalking Horse Agreement with any Stalking Horse Bidder in connection

with the proposed sale of the Assets, on or before the Stalking Horse Deadline. The flexibility to

execute a Stalking Horse Agreement and designate a stalking horse bid or stalking horse bids

(collectively, a “Stalking Horse Bid”) will provide the Debtors with an additional tool to ensure

the sale process results in the best possible outcome for the Debtors and their estates. Any such

Stalking Horse Agreement will be a Qualified Bid and the Debtors will provide notice of such

Stalking Horse Bidder, Stalking Horse Agreement and Stalking Horse Bid as outlined in the

Bidding Procedures.


                                                 - 19 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27               Desc Main
                                  Document     Page 20 of 34


    C. The Stalking Horse Protections Have a Sound Business Purpose and Should Be
       Approved

        26.     To the extent the Debtors enter into a Stalking Horse Agreement, it is appropriate

to provide the Stalking Horse Bidder with the proposed Stalking Horse Protections. The

anticipated Stalking Horse Protections, if deemed necessary in the Debtors’ discretion, would

provide for a Break-Up Fee not to exceed 3% of the contemplated Purchase Price under the

Stalking Horse Agreement and Expense Reimbursement not to exceed $500,000. A Stalking Horse

Bidder would receive payment of the Stalking Horse Protections upon the consummation of a

transaction other than with the Stalking Horse Bidder. Based on market standards and

communications with potential bidders regarding the Assets, the Debtors believe the Stalking

Horse Protections may be necessary to induce any potential bidder to execute a Stalking Horse

Agreement. A Stalking Horse Agreement will benefit the estate by ensuring the Debtors will

receive a minimum amount of consideration for the Assets, while, at the same, giving the Debtors

an opportunity to increase the consideration that their estates will receive for those assets. In

addition, the Debtors believe that a Stalking Horse Agreement will benefit the estate by

establishing a baseline value for the Assets and potentially attract other potential buyers.

        27.     As noted above, the Debtors intend to negotiate any Stalking Horse Agreement at

arm’s length and in good faith and will enter into a Stalking Horse Agreement with a Stalking

Horse Bidder only if the Debtors believe it will maximize the value of the Assets. Thus, the

authorization for the Debtors to offer the Stalking Horse Protections to the Stalking Horse Bidder

is justified.

        28.     Approval of the Stalking Horse Protections to the Stalking Horse Bidder is

governed by standards for determining the appropriateness of Stalking Horse Protections in the

bankruptcy context. Courts have identified at least two instances in which Stalking Horse



                                               - 20 -
Case 19-51200-grs        Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27               Desc Main
                                   Document     Page 21 of 34


Protections may benefit the estate. First, a break-up fee may be necessary to preserve the value of

the estates if assurance of the fee “promote[s] more competitive bidding, such as by inducing a bid

that otherwise would not have been made and without which bidding would have been limited.”

Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181 F.3d 527,

533 (3d Cir. 1999) (hereinafter, “O’Brien”). Second, if the availability of a break-up fee were to

induce a bidder to research the value of the debtor and convert the value to a dollar figure on which

other bidders can rely, the bidder may have provided a benefit to the estate by increasing the

likelihood that the price at which the debtor is sold will reflect its true worth. Id.

        29.     In O’Brien, the court reviewed the nine factors set forth by the lower court as

relevant in deciding whether to award a break-up fee. Such factors are as follows:

                (a)     the presence of self-dealing or manipulation in negotiating the break-up
                        fee;

                (b)     whether the fee harms, rather than encourages, bidding;

                (c)     the reasonableness of the break-up fee relative to the purchase price;

                (d)     whether the unsuccessful bidder placed the estate property in a “sales
                        configuration, mode” to attract other bidders to the auction;

                (e)     the ability of the request for a break-up fee to serve to attract or retain a
                        potentially successful bid, establish a bid standard or minimum for other
                        bidders, or attract additional bidders;

                (f)     the correlation of the fee to a maximum of value of the debtor’s estate;

                (g)     the support of the principal secured creditors and creditors’ committees of
                        the break-up fee;

                (h)     the benefits of the safeguards to the debtor’s estate; and

                (i)     the substantial adverse impact of the break-up fee on unsecured creditors,
                        where such creditors are in opposition to the break-up fee.

See O’Brien, 181 F.3d at 536.




                                                 - 21 -
Case 19-51200-grs       Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27                Desc Main
                                   Document     Page 22 of 34


         30.   The Stalking Horse Protections would fall squarely within the O’Brien factors. For

example, such protections would assist the Debtors in securing an adequate floor for the Assets

and, thus, require that competing bids be higher or otherwise better than the Stalking Horse Bid

and attract other potential buyers to bid for the Assets subject to the Stalking Horse Agreement—

a clear benefit to the Debtors’ estates. Without the ability to offer the Stalking Horse Protections,

the Debtors may lose the opportunity to obtain the highest or best offer for the Assets and the

associated downside protection that the existence of the Stalking Horse Bidder affords.

         31.   In sum, the proposed Stalking Horse Protections are reasonable and appropriate in

light of the size and nature of the proposed Sale Transaction and the efforts that will be expended

by any potential Stalking Horse Bidder. The Debtors’ ability to offer the Stalking Horse

Protections, and potentially inducing the involvement of a Stalking Horse Bidder, enables them to

ensure the sale of the Assets at a price they believe to be fair, while, at the same time, providing

them with the potential of even greater benefit to the estates.

      D. This Court Should Approve the Sale Free and Clear of all Liens, Claims, and
         Encumbrances Pursuant to Section 363(f) of the Bankruptcy Code.

         32.   The Debtors also request that the Sale Order provide that the Sale of the Assets is

free and clear of any interest held by any third party in any of the assets to be sold. Specifically, it

is contemplated that upon the closing, the Stalking Horse Bidder (or such other Successful

Bidder(s) as may be selected in accordance with the Bidding Procedures) will take title to and

possession of the Assets, free and clear of all liens, claims, interests, and encumbrances, except as

otherwise provided in the Stalking Horse Agreement or such other Asset Purchase Agreement.

         33.   Section 363(f) of the Bankruptcy Code authorizes the sale of property under section

363(b) of the Bankruptcy Code to be free and clear of interests in such property held by an entity

if:



                                                 - 22 -
Case 19-51200-grs        Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                   Document     Page 23 of 34


             a. Applicable non-bankruptcy law permits a sale of such property free and clear of

                such interests;

             b. Such entity consents;

             c. Such interest is a lien and the price at which such property is to be sold is greater

                than the aggregate value of all liens on such property;

             d. Such interest is in bona fide dispute; or

             e. Such entity could be compelled, in a legal or equitable proceeding, to accept a

                money satisfaction of such interest.

       11 U.S.C. § 363(f).

       34.      The ABL Lenders and the Pre-Petition Term Lenders hold liens upon substantially

all of the Assets, not otherwise subject to a validly perfected unavoidable lien of third parties; and

the DIP Lenders have super-priority liens and claims under section 364(c)(1) of the Bankruptcy

Code. These liens will attach to the sales proceeds with the same validity and priority as exist

under state law pursuant to section 363(e) of the Bankruptcy Code.

       35.      The Sale of the Assets pursuant to the Bidding Procedures will satisfy section 363(f)

of the Bankruptcy Code because any entities holding liens, claims, interests, or encumbrances

against the Assets will have received notice of the Sale. All parties in interest will be given

sufficient opportunity to object to the relief requested herein and any such entity that does not

object to the Sale of the Purchased Assets should be deemed to have consented. See Futuresource

LLC v. Reuters Ltd., 312 F.3d 281, 285-86 (7th Cir. 2002) (“It is true that the Bankruptcy Code

limits the conditions under which an interest can be extinguished by a bankruptcy sale, but one of

those conditions is the consent of the interest holder, and lack of objection (provided of course

there is notice) counts as consent. It could not be otherwise; transaction costs would be prohibitive



                                                - 23 -
Case 19-51200-grs      Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                                  Document     Page 24 of 34


if everyone who might have an interest in the bankrupt’s assets had to execute a formal consent

before they could be sold.”) (internal citations omitted); Hargrave v. Township of Pemberton (In

re Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (failure to object to sale free and clear

of liens, claims, and encumbrances satisfies section 363(f)(2)); Citicorp Homeowners Serv., Inc.

v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (same); see also In re Enron Corp., 2003

WL 21755006, at *2 (Bankr. S.D.N.Y. 2003) (order deeming all parties who did not object to

proposed sale to have consented under section 363(f)(2)). As such, the Sale of the Assets may be

free and clear of all liens, claims, interests, and encumbrances except any liabilities expressly

assumed by the Stalking Horse Bidder (or other Successful Bidders), thus satisfying section

363(f)(2) of the Bankruptcy Code.

       36.     Moreover, a sale of the Assets free and clear may proceed pursuant to section 363(f)

of the Bankruptcy Code because creditors with an interest in the sale assets can be compelled to

accept money satisfaction of their claims pursuant to section 363(f)(5) of the Bankruptcy Code.

See Scherer v. Fed. Nat’l Mortgage Assoc. (In re Terrace Chalet Apartments, Ltd.), 159 B.R. 821,

829 (N.D. Ill. 1993) (holding that pursuant to section 363(f)(5) of the Bankruptcy Code courts may

authorize sales free and clear of a secured creditor’s lien if such creditor’s interest could be

crammed down pursuant to section 1129(b)(2) of the Bankruptcy Code); In re Healthco Int’l, Inc.,

174 B.R. 174, 176 (Bankr. D. Mass. 1994) (same). Therefore, this Court may authorize the Sale

pursuant to section 363(f)(5) of the Bankruptcy Code.

       37.     The Debtors also believe that other provisions of section 363(f) of the Bankruptcy

Code may be applicable to and would permit the sale of the Assets. Thus, the sale of the Assets is

appropriately free and clear of all liens, claims, interests, or encumbrances pursuant to section

363(f) of the Bankruptcy Code.




                                              - 24 -
Case 19-51200-grs       Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27                Desc Main
                                   Document     Page 25 of 34


   E. The Stalking Horse Bidder (or such other Successful Bidder(s)) Should be Entitled to
      the Protections of 363(m) of the Bankruptcy Code.

       38.     The Debtors seek the protections afforded under section 363(m) of the Bankruptcy

Code, which provide, in pertinent part:

       (m) The reversal or modification on appeal of an authorization under section (b) or (c) of
       this section of a sale or lease of property does not affect the validity of a sale or lease under
       such authorization to an entity that purchased or leased such property in good faith, whether
       or not such entity knew of the pendency of the appeal, unless such authorization and such
       sale or lease were stayed pending appeal.
11 U.S.C. 363(m).
       39.     The Debtors submit that the Sale of the Assets to the Stalking Horse Bidder, if any,

(or such Successful Bidder(s) as may be selected in accordance with the Bidding Procedures)

warrants a finding that the Assets were acquired in good faith within the meaning of section 363(m)

of the Bankruptcy Code. The Debtors have and will continue to aggressively market the Assets.

Any parties who have expressed any meaningful interest in the acquiring the business and assets

of the Debtors will be given notice of the Sale. No subjectivity in evaluating bids will be at issue.

The highest and best bidder will purchase the Assets, subject to the terms of the Bidding

Procedures

       40.     Accordingly, the Sale Order will include a provision that the Stalking Horse Bidder

(or such Successful Bidder(s) for the Assets) is a “good faith” purchaser within the meaning of

section 363(m) of the Bankruptcy Code. The Debtors believe that providing such protection

will ensure that the maximum price will be received by the Debtors for the Assets and closing of

the Sale will occur promptly.

   F. Assumption and Assignment of the Assumed Contracts is Warranted Under Section
      365 of the Bankruptcy Code

       41.     The Debtors also seek authority to assume and assign Executory Contracts in

accordance with the Assignment procedures (any such assumed and assigned Executory Contracts,


                                                - 25 -
Case 19-51200-grs      Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27            Desc Main
                                 Document     Page 26 of 34


the “Assigned Contracts”) as part of a Sale Transaction. No later than 14 days after entry of

Bidding Procedures Order, the Debtors will file a schedule of cure obligations (the “Cure

Schedule”) for the Executory Contracts that the Debtors have identified as potential Assigned

Contracts. The Cure Schedule will include the amount, if any, the Debtors believe necessary to

cure defaults under such agreements pursuant to sections 365(b)(1) and 365(f)(2)(A) of the

Bankruptcy Code (the “Cure Costs”). An Executory Contract’s inclusion on the Cure Schedule

means only that a successful bidder may include the contract as an Assigned Contract in an asset

purchase agreement. In addition, inclusion of any document in the Cure Schedule does not

constitute, and is not be deemed to be, a determination or admission by the Debtors or any

Successful Bidder that such document is, in fact, an executory contract or unexpired lease within

the meaning of the Bankruptcy Code, and all rights with respect thereto are expressly reserved.

The Debtors may amend or supplement the Cure Schedule as necessary.

       42.     The Debtors will serve a copy of the Cure Schedule, together with the

Assumption/Assignment Notice, on each of the non-debtor counterparties to the agreements listed

on the Cure Schedule by first class mail on the date that the Cure Schedule is filed with the

Bankruptcy Court. If the Debtors amend the Cure Schedule, the Debtors will serve a copy of the

amended Cure Schedule, together with the Assumption/Assignment Notice, on each of the non-

debtor counterparties to the agreements listed on the amended Cure Schedule by first class mail.

The Debtors propose that any objections to the Cure Costs set forth on the Cure Schedule, or the

assumption and assignment of the Executory Contracts identified therein, must be in writing, filed

with the Court, and be actually received by the Objection Notice Parties (as defined below) on or

before 10 days before the Sale Hearing (the “Assignment and Cure Objection Deadline”).




                                              - 26 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                  Document     Page 27 of 34


       43.     If the Debtors receive no timely objections to the Cure Costs, then the Cure Costs

set forth in the Cure Schedule will be binding upon the non-debtor counterparties to any Executory

Contract ultimately identified as an Assigned Contract for all purposes in these Chapter 11 Cases

and will constitute a final determination of the total Cure Costs the Debtors or a Successful Bidder

must pay in connection with the assumption and assignment of any Assigned Contracts (unless a

portion of such costs are paid or satisfied in any manner, in which case the Cure Costs will be

reduced). In addition, all non-debtor counterparties to the potential Assigned Contracts will be

forever (a) barred from objecting to the Cure Costs and from asserting any additional cure or other

amounts with respect to the Assigned Contracts (and the Debtors and the Successful Bidder shall

be entitled to rely solely upon the Cure Costs set forth in the Cure Schedule); and (b) barred,

estopped and permanently enjoined from asserting or claiming against the Debtors, any Successful

Bidder or their respective property that any additional amounts are due or other defaults exist, that

conditions to assignment must be satisfied under such Assigned Contract or that there is any

objection or defense to the assumption and assignment of such Assigned Contract.

       44.     If a non-debtor counterparty to an Assigned Contract files an objection asserting a

cure amount higher than the proposed Cure Costs (a “Disputed Cure Amount”), the following

procedures will govern the resolution of such Disputed Cure Amount: (a) to the extent that the

parties (including, if applicable, a Successful Bidder) are able to consensually resolve the Disputed

Cure Amount prior to the Sale Hearing, the Debtors will promptly notify the Consultation Parties

and the Bankruptcy Court; or (b) to the extent that the parties are unable to consensually resolve

the dispute prior to the Sale Hearing or any of the Consultation Parties raises an objection, the

amount to be paid under section 365 of the Bankruptcy Code with respect to such Disputed Cure

Amount will be determined at the Sale Hearing or on such other date as may be fixed by the Court.




                                               - 27 -
Case 19-51200-grs       Doc 196     Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                   Document     Page 28 of 34


All other objections to the proposed assumption and assignment of an Assigned Contract will be

heard at the Sale Hearing. The Debtors intend to cooperate with counterparties to Assigned

Contracts to attempt to reconcile any differences with respect to a particular cure amount.

       45.     Section 365(a) of the Bankruptcy Code provides as follows:

       Except as provided in section 765 and 766 of this title and in subsections (b), (c) and (d) of
       this section, the trustee, subject to the court’s approval, may assume or reject any executory
       contract or unexpired lease of the debtor.

11 U.S.C. § 365(a).
       46.     Section 365 of the Bankruptcy Code authorizes the assumption or rejection of any

executory contract or unexpired lease of a debtor except for open contracts of commodity brokers

that are covered by Bankruptcy Code sections 765 and 766.

       47.     The Bankruptcy Code provides little guidance as to the standards to be applied by

a court in approving an assumption or rejection. Drawing on pre-Code law, the predominant test

is described as the “business judgment” rule or business judgment test. In re Kong, 162 B.R. 86,

94 (Bankr. E.D.N.Y. 1993); In re Minges, 602 F.2d 38 (2nd Cir. 1979); In re Child World, 142

B.R. 87, 89 (Bankr. S.D.N.Y. 1992); In re Stable Mews Assocs., 41 B.R. 594 (Bankr. S.D.N.Y.

1984). The business judgment test is the same test applied to judicial review of corporate decisions

outside bankruptcy. Johnson v. Fairco Corp., 61 B.R. 317 (N.D. Ill. 1986). This test analyzes the

impact that continued performance under the executory contract or unexpired lease will have on

the estate. Assumption or rejection of the contract or lease will be approved upon a mere showing

that the action will benefit the estate. In re Chestnut Ridge Plaza Assocs., L.P., 156 B.R. 477

(Bankr. W.D. Pa. 1993) (test is best interest of the estate); Bezanson v. Metropolitan Ins. & Annuity

Co., 952 F.2d 1 (1st Cir. 1991).




                                               - 28 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27               Desc Main
                                  Document     Page 29 of 34


       48.     In addition to the business judgment test, section 365(b)(1) of the Bankruptcy Code

further provides that the debtor may not assume an executory contract or unexpired lease unless,

at the time of assumption, the debtor: (a) cures defaults; (b) compensates the non-debtor party to

the lease or contract for any actual pecuniary loss resulting from defaults; and (c) provides

adequate assurance of future performance. See 11 U.S.C § 365(b)(1).

       49.     In the present case, the Debtors may seek to assume the Assigned Contracts and

assign the Assigned Contracts to the Stalking Horse Bidder (or such other Successful Bidder(s) as

may be selected in accordance with the Bidding Procedures). Section 365(f) of the Bankruptcy

Code addresses assumption and assignment of executory contracts and unexpired leases and

provides, in pertinent part:

               (1) Except as provided in subsections (b) and (c) of this section, notwithstanding a
               provision in an executory contract or unexpired lease of the debtor, or in applicable
               law, that prohibits, restricts, or conditions the assignment of such contract or lease,
               the trustee may assign such contract or lease under paragraph (2) of this subsection
               ....
               (2) The trustee may assign an executory contract or unexpired lease of the debtor
               only if—
                       (A) the trustee assumes such contract or lease in accordance with the
                       provisions of this section; and
                       (B) adequate assurance of future performance by the assignee of such
                       contract or lease is provided, whether or not there has been a default in such
                       contract or lease.
11 U.S.C. § 365(f)(1)-(2).

       50.     Section 365(f) of the Bankruptcy Code provides that the assignment of a properly

assumed contract or lease is to be permitted by the Court only if the debtor has assumed the contract

or lease in compliance with all of the terms of section 365 of the Bankruptcy Code and if the debtor

provides the other party to the contract or lease with adequate assurance of future performance by

the assignee of the contract or lease. 11 U.S.C. § 365(f)(2). The words “adequate assurance of



                                               - 29 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                  Document     Page 30 of 34


future performance” must be given a “practical, pragmatic construction” in light “of the proposed

assumption.”      In re Fleming Cos., 499 F.3d 300 (3d Cir. 2007) (quoting Cinicola v.

Scharffenberger, 248 F.3d 110, 120, n.10 (3d Cir. 2001). See also Carlisle Homes, Inc. v. Arrari

(In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1989) (same); In re Nalco Indus.,

Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate assurance of future performance does

not mean absolute assurance that debtor will thrive and pay rent); In re Bon Ton Rest. & Pastry

Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985) (“Although no single solution will satisfy

every case, the required assurance will fall considerably short of an absolute guarantee of

performance.”).

       51.     As part of this Motion, the Debtors seek authority to assume and assign the

identified Assigned Contracts to the Stalking Horse Bidder, if any (or such other Successful

Bidder(s) as may be selected in accordance with the Bidding Procedures). Any assumption and

assignment of the Assigned Contracts will be subject to any applicable provisions of the

Bankruptcy Code. The proposed terms and conditions set forth herein and in the Bidding

Procedures are designed to ensure that the assignees, if any, are financially able and prepared to

undertake all of the obligations of the Assumed Contracts. In addition, the availability of the Sale

Hearing gives this Court and other parties in interest an appropriate opportunity to evaluate any

assignment issues.

       52.     The Debtors assert that under the circumstances, the Assigned Contracts can be

properly assumed in compliance with section 365 of the Bankruptcy Code. First, the assumption

of the Assigned Contracts by the Debtors complies with the requirements of section 365 because

assumption clearly satisfies the “business judgment test”. The Debtors’ satisfaction of the business

judgment test is demonstrated by the benefit to the Debtors’ estates which will accrue as a result




                                               - 30 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                  Document     Page 31 of 34


of the Debtors’ ability to close the Sale and from the savings realized as a result of: (a) the

assumption of the Debtors’ obligations under the Assigned Contracts; and (b) the avoidance of a

potential rejection damages claims and possible administrative expense claims.

       53.     Second, all monetary defaults under the Assigned Contracts will be cured by

payment of the Cure Costs at the time of assumption.

       54.     Third, it is contemplated that the Stalking Horse Bidder, if any (or such other

Successful Bidder(s) as may be selected in accordance with the Bidding Procedures) will be

capable of satisfying the adequate assurance conditions of sections 365(b)(i)(c) and 365(f) of the

Bankruptcy Code with respect to the Assigned Contracts. Adequate assurance of future

performance is to be determined on a case by case basis to ensure that the other party to the contact

or lease obtains the benefit of the bargain for what was contracted. Chera v. 991 Blvd. Realty Corp.

(In re National Shoes, Inc.), 20 B.R. 55, 59 (Bankr. S.D.N.Y. 1982); See also In re Bygaph, 56

B.R. 596, 605 (Bankr. S.D.N.Y. 1986) (“Congress intended that the words ‘adequate assurance’

be given a practical, pragmatic construction, and is to be determined under the facts of each

particular case”). The Debtors submit, and will demonstrate at the Sale Hearing, that there are

adequate business justifications for the assumption and assignment of the Assumed Contracts and

that all requirements to assumption and assignment, including adequate assurance of future

performance by the Stalking Horse Bidder or any Successful Bidder(s), have been met.

   G. The Proposed Notice of the Sale Hearing is Adequate and Appropriate.

       55.     Under Bankruptcy Rule 2002(c), notice of the Sale Hearing must include the date,

time, and place of the potential Auction and the Sale Hearing, and the deadline for filing any

objections to the relief requested in this Motion. As noted above, the Debtors propose the following

deadlines for objecting to the approval of the proposed Sale Transaction: no later than seven (7)




                                               - 31 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27              Desc Main
                                  Document     Page 32 of 34


days prior to the Sale Hearing (the “Objection Deadline”) for all objections to the potential Sale

Transaction, the terms contained in this Motion and the proposed Sale Order.

       56.     Within five (5) business days after entry of the Bidding Procedures Order, the

Debtors will serve the proposed Auction and Hearing Notice by overnight mail to those parties on

the Master Service List maintained by the Debtors’ claims and noticing agent at

https://dm.epiq11.com/case/CDC/info.

       57.     As Bankruptcy Rule 2002(c) requires, the Auction and Hearing Notice will include

(among other things) the following: (a) the proposed date, time, and place of the Auction and the

Sale Hearing; (b) information about the Assets and the sale process; and (c) the Objection Deadline

for filing any objections to the relief requested in this Motion. The methods of notice described

herein comply fully with Bankruptcy Rule 2002 and constitute good and adequate notice of the

proposed sale of the Assets.

       F.      Waiver of Bankruptcy Rules 6004(h) and 6006(d)

       58.     The Debtors request that, upon entry of a Sale Order, the Court waive the 14-day

stay requirements of Bankruptcy Rules 6004(h) and 6006(d). The waiver of the 14-day stay

imposed by Bankruptcy Rules 6004(h) and 6006(d) will allow any Sale Transaction to close as

soon as possible and prevent further delay in the administration of these cases. In addition, because

many of the Assets impose holding costs on the Debtors during their period of ownership and

control, any delay in closing may diminish the Debtors’ estates to the detriment of creditors. Thus,

the Debtors respectfully submit that a waiver of the 14-day stay requirements contained in

Bankruptcy Rules 6004(h) and 6006(d) is appropriate under the circumstances.

      NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

       59.     Pursuant to Local Rule 2002-1, parties in interest shall have 14 days from the

date of this Motion to object or the Court may enter an order approving this Motion without


                                               - 32 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27             Desc Main
                                  Document     Page 33 of 34


further notice and opportunity to object. If a party in interest timely and properly files an

objection, the Debtors intend to present this Motion for hearing on July 31, 2019 at 9:00 a.m.

(prevailing Eastern Time) before the United States Bankruptcy Court for the Eastern

District of Kentucky, 100 East Vine Street, Suite 200, Second Floor Courtroom, Lexington,

Kentucky 40507.

                                     NO PRIOR REQUEST

       60.     No prior request for the relief sought in this Motion has been made to this or any

other Court in connection with these Chapter 11 Cases.

       WHEREFORE, the Debtors respectfully request that the Court (i) enter the Bidding

Procedures Order substantially in the form attached hereto as Exhibit A; (ii) after a Sale Hearing,

enter the Sale Order approving the sale of the Assets to the Successful Bidder; and (iii) grant such

other and further relief to the Debtors as the Court may deem proper.

                                     [Signature page follows.]




                                               - 33 -
Case 19-51200-grs       Doc 196    Filed 07/12/19 Entered 07/12/19 19:01:27    Desc Main
                                  Document     Page 34 of 34


 Dated: July 12, 2019                Respectfully submitted,


                                     /s/ Patricia K. Burgess
                                     Patricia K. Burgess
                                     FROST BROWN TODD LLC
                                     250 West Main Street, Suite 2800
                                     Lexington, Kentucky 40507
                                     Tel: (859) 231-0000
                                     Fax: (859) 231-0011
                                     E-mail: pburgess@fbtlaw.com

                                     -and-

                                     Ronald E. Gold (admitted pro hac vice)
                                     Douglas L. Lutz (admitted pro hac vice)
                                     A.J. Webb (admitted pro hac vice)
                                     FROST BROWN TODD LLC
                                     3300 Great American Tower
                                     301 East Fourth Street
                                     Cincinnati, Ohio 45202
                                     Tel: (513) 651-6800
                                     Fax: (513) 651-6981
                                     E-mail: rgold@fbtlaw.com
                                             dlutz@fbtlaw.com
                                             awebb@fbtlaw.com



                                     PROPOSED ATTORNEYS FOR DEBTORS AND
                                     DEBTORS-IN-POSSESSION




                                             - 34 -
